internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom figp plr-112581-98 date december legend company corporation y corporation z state x this is in response to a letter dated date requesting a ruling concerning the exclusion of income of the company from gross_income under sec_115 of the internal_revenue_code facts the company is a nonprofit corporation organized and licensed the company provides health and medical under the laws of state x insurance coverage and benefits solely and exclusively to individuals and their dependents who are employed by affiliated with or are members of municipalities and municipal school districts recognized under state x law or are members of municipalities and municipal by affiliated with school districts recognized under state x law limits the provision of health and medical insurance coverage and benefits to the following groups the company represents that the phrase employed employees and their dependents of municipalities or municipal school districts and retired employees and their dependents who receive pension benefits from a municipality a municipal school district or the state x teachers retirement_system plr the company essentially operates for the purposes of establishing and operating an insurance risk_pool the articles of association of the company provide that no part of the net_earnings inure to the benefit of or are distributable to any director officer employee agent or other private individual person group or association deliver health insurance and health insurance benefits to the organization's permitted participants company any remaining assets are distributed to the participating municipalities net_earnings are used exclusively to acquire and upon dissolution of the under the laws of state x state x municipalities are authorized to establish and enter into collective agreements to obtain or effect insurance and to develop and administer a program to accomplish that goal municipalities are defined to include incorporated school districts entities providing educational_services and eligible for state_aid company is an autonomous entity whose sole source of funds is contributions made by participating municipalities for the purpose of funding the cost of health insurance premiums and or coverage provided to employees staff and dependents together with interest and investment returns and supervisory unions the under the non-profit corporation act of state x the company is it has no members its business and the company acts exclusively by and through its officers a mutual benefit corporation affairs are managed by a board_of directors consisting of eight members and directors and has no employees and office quarters are provided by corporation y organization under sec_501 company consists of eight members all of whom must be residents of state x directors are appointed by corporation z four directors are appointed by corporation y and four the board_of directors of the administrative support services an exempt law and analysis sec_115 provides that gross_income does not include income derived from any public_utility or the exercise of any essential_governmental_function and accruing to a state or political_subdivision of a state when determining if sec_115 applies the service considers all the facts and circumstances relating to the organization to determine whether the organization performs an essential_governmental_function and whether the income of the organization accrues to a state or political_subdivision of the state a plr-112581-98 revrul_90_74 1990_2_cb_34 concerns an organization formed operated and funded by political subdivisions to pool their casualty risks and other risks arising from their obligations concerning public liability workers’ compensation or employees’ the ruling states that the income of such an health obligations so long as organization is excluded from gross_income under sec_115 private interests do not participate in the organization or benefit more than incidentally from the organization employees of the insurance coverage obtained by the member political subdivisions was deemed incidental to the public benefit the benefit to the revrul_77_261 1977_2_cb_45 holds that income from a of the code fund established under a written declaration of trust by a state for the temporary investment of positive cash balances of a state and its political subdivisions is excludable from gross_income under sec_115 positive cash balances by a state or political_subdivision in order to receive some yield on the funds until needed to meet expenses isa necessary incident of the power of the state or political_subdivision to collect taxes and raise revenue as form_1120 is required to file a federal_income_tax return the ruling reasons that the investment of because the fund is classified a corporation it each year the company provides health and medical insurance coverage for its members and their dependents all of whom are employed by or affiliated with municipalities or municipal school districts recognized under state x law rul within the meaning of the company performs an essential_governmental_function based upon rev and rev of the code sec_115 rul under sec_115 of the code income of the company must accrue to states or their political subdivisions net_earnings inures to the benefit of any private person addition upon distribution or liquidation the company's remaining assets must be distributed to the participating municipalities thus states and entities whose income is excludable from gross_income under sec_115 the income of the company accrues to political subdivisions of no part of the company’ s in plr-112581-98 holding l044 based on the information and representations submitted by the company we hold that the income of the company is excludable from gross_income under sec_115 except as specifically ruled upon above no opinion is expressed or implied as transaction described above under any other provision of the internal_revenue_code company qualifies as an insurance_company under any provision of the code including subchapter_l of chapter specifically we express no opinion whether the to the federal tax consequences of the this ruling is directed only to the taxpayer who requested it sec_6110 cited as precedent of the code provides that it may not be used or sincerely assistant chief_counsel financial institutions and products by li cl mt leunstt alice m bennett chief branch enclosures copy of letter for sec_6110 purposes
